Citation Nr: 0922384	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
described as vision problems, to include as secondary to 
diabetes mellitus.

2.  Entitlement to service connection for head tremors, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral restless 
leg syndrome, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
Veteran has a current eye disability for VA compensation 
purposes.

2.  Head tremors were not present during service or within 
one year thereafter, and there has been no demonstration by 
competent medical evidence of record that the Veteran's 
current head tremors are causally related to his active 
service, or proximately due to, or aggravated by, service-
connected diabetes mellitus.

3.  Bilateral restless leg syndrome was not present during 
service, or for many years thereafter, and there has been no 
demonstration by competent medical evidence of record that 
the Veteran's current restless leg syndrome is causally 
related to his active service, or proximately due to, or 
aggravated by, service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in, or aggravated by, 
active service, nor proximately due to, or aggravated by, 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303(a),3.303(b), 
3.304, 3.310, 4.9 (2008).

2.  A chronic disability manifested by head tremors was not 
incurred or aggravated by active service, may not be presumed 
(as an organic disease of the nervous system) to have been so 
incurred or aggravated, and is not proximately due to, or 
aggravated by, service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303(a), 3.303(b), 3.304, 3.307, 3.309, 3.310 (2008).

3.  Bilateral restless leg syndrome disability was not 
incurred or aggravated by active service, may not be presumed 
(as an organic disease of the nervous system) to have been so 
incurred or aggravated, and is not proximately due to, or 
aggravated by, service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303(a), 3.303(b), 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in October 2005, VA 
informed the appellant of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  While the correspondence did not 
specifically refer to the bilateral restless leg syndrome, 
head tremors, and vision problem claims as claims for service 
connection secondary to a service-connected disability, the 
Veteran has not been shown to have been prejudiced by such 
VCAA notice deficiency.  In this regard, these criteria were 
provided in the April 2006 Statement of the Case (SOC).  The 
October 2005 correspondence was deficient in that it did not 
include notice that a disability rating and effective date 
would be assigned, in the event of award of the benefit 
sought, as required by the Court in Dingess/Hartman.  The 
Veteran has not been shown to have been prejudiced by such 
VCAA notice deficiency.  In this regard, this notice was 
provided to the Veteran in the April 2006 SOC.  

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior 
to an initial unfavorable agency of original jurisdiction 
decision.  Because complete VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him. 

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private 
examination and treatment records, VA treatment records, as 
well as the Veteran's statements in support of his claim. The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  



Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).  

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and restless leg syndrome or head tremors, 
if diagnosed as an organic disease of the nervous system, 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2008).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
additional disability resulting from the aggravation of a 
non-service-connected condition is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claim's files, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

The Veteran avers that his vision problems, head tremors, and 
bilateral restless leg syndrome are secondary to his service-
connected diabetes mellitus.  The Board will nevertheless, 
consider the claims on both a direct and secondary basis.

Eye Disability

The first element of a claim for service connection is that 
there must be evidence of a current disability.  In his 
notice of disagreement, dated in February 2006, the Veteran 
avers that he has vision problems secondary to his diabetes.  
The evidence of record includes a January 2006 VA optometrist 
examination report.  The report, which indicates that a 
diabetic eye examination, including a fundiscopic 
examination, was completed, reflects a diagnosis of Type II, 
diabetes mellitus without retinopathy in each eye, no affects 
on visual function; refractive error in each eye, presbyopia 
in each eye; and choroidal nevus in the right eye.  The 
Veteran complained of blurred vision for distance and near 
without glasses.  His visual acuity without correction, upon 
examination, was 20/30+ for distance and 20/50 for near for 
the right eye.  His visual acuity without correction was 
20/20 for distance and 20/100 for near for the left eye.  
Best corrected vision was noted to be 20/20 for distance and 
20/25 for near for both eyes.  

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such, are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2008); see also 38 C.F.R. § 4.9 (2008); 
Beno v. Principi, 3 Vet. App. 439 (1992). Refractive errors 
are defined to include astigmatism, myopia, hyperopia, and 
presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

As the evidence of record does not reflect that the Veteran 
has a current eye disability for VA compensation purposes, 
his claim for service connection for vision problems must be 
denied.

Head Tremors

In his notice of disagreement, dated in February 2006, the 
Veteran avers that he has head tremors secondary to his 
diabetes.  The Board will consider entitlement to service 
connection on a direct-incurrence basis, and on a secondary 
service connection basis.  As noted above, the first element 
of a claim for service connection on any basis is that there 
must be evidence of a current disability.  The evidence of 
record includes a July 2005 private hospital record which 
reflects that the Veteran takes Propranolol for head tremors.  
The Board concedes that the Veteran has a current disability; 
however, as there is no medical evidence of record that the 
head tremors manifested to a compensable degree within one 
year following service, and the Veteran contends that the 
head tremor began in approximately 1995, service connection 
is not warranted on a presumptive basis.  See 38 C.F.R. 
§ 3.309.

The second element of entitlement to service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran's STRs are negative for any complaints 
of, or treatment for, head tremors or head injuries.  The 
Veteran's report of medical history, dated in October 1967, 
reflects that the Veteran reported he had frequent or severe 
headaches.  The physician's summary and elaboration note 
reflects that the headaches were associated with stress.  The 
Veteran's report of medical examination, for entrance 
purposes, dated in October 1967, reflects normal head and 
neurologic findings upon clinical evaluation. 

A report of medical history, dated in May 1969, for 
separation purposes, reflects normal head and neurologic 
findings upon clinical examination. 

A December 2005 VA examination report reflects that the 
Veteran reported having symptoms of head tremors that have 
been ongoing for the past ten years, or approximately since 
1995; which would be an onset date of approximately 26 years 
after separation from service.  The report reflects that the 
Veteran denies any precipitating or aggravating factors of 
the head tremors.  He states that his symptoms are constant.  
He denies any pain or functional loss.  He is currently 
treated with Propranolol to help with head tremors

There is no evidence of record of an in service injury or 
disease relating to the Veteran's head tremors.  Moreover, 
there is no medical evidence of record that the Veteran's 
head tremors are causally related to military service; 
therefore, service connection is not warranted on a direct-
incurrence basis.

Service connection may also be granted on a secondary basis 
if there is medical evidence that the current disability was 
either caused or aggravated by a service-connected 
disability.  There is no medical evidence of record that the 
Veteran's head tremors are caused or aggravated by a service-
connected disability.  A May 2005 private medical report 
reflects a new diagnosis of diabetes.  The December 2005 
examiner's assessment was that the Veteran's head tremors are 
not secondary to diabetes due to the symptom predating the 
diagnosis of diabetes by several years.  The Board notes that 
the VA examiner specifically noted that she reviewed the 
Veteran's claims file.  Based on the foregoing, the Board 
finds that service connection for head tremors on a secondary 
basis is not warranted.

Bilateral Restless Leg Syndrome

In his notice of disagreement, dated in February 2006, the 
Veteran avers that he has restless leg syndrome secondary to 
his diabetes.  The Board will consider entitlement to service 
connection on a direct-incurrence basis and on a secondary 
service-connection basis.  

The December 2005Va examination report reflects an assessment 
of restless leg syndrome.  The report further reflects that 
the Veteran reported that he had symptoms of restless leg 
syndrome for approximately 8-10 years, and was diagnosed in 
2003.  He further reported that he is unable to keep his legs 
and feet still while at rest, and feels like something is 
crawling on his leg and feet.  He is currently on the 
medication of Pramipexole dihydrochloride twice a day.  He 
reports having fatigue and decreased sleep secondary to his 
restless leg syndrome.  He reports that his episodes occur 
daily without medication, and may occur two nights out of 
seven with medication.  

A March 2004 private physician record reflects that the 
Veteran is "placed on something" for restless leg syndrome.  
Based on the foregoing, the Board concedes that the Veteran 
has a current disability; however, there is no medical 
evidence of record that the restless leg syndrome manifested 
to a compensable degree within one year following service.  
Moreover, the Veteran contends that the symptoms began in 
approximately 1995 to 1997, which would be an onset date of 
at least 26 years after separation from service; therefore, 
service connection is not warranted on a presumptive basis.  
See 38 C.F.R. § 3.309.

The Veteran's STRs are negative for any complaints of, or 
treatment for, restless leg syndrome or leg injuries.  The 
October 1967 and May 1969 reports of medical examination 
reflect normal lower extremities upon clinical evaluation. 

There is no evidence of record of an in service injury or 
disease relating to the Veteran's restless leg syndrome.  
Moreover, there is no medical evidence of record that the 
Veteran's restless leg syndrome is causally related to 
military service; therefore, service connection is not 
warranted on a direct-incurrence basis.

The December 2005 VA examiner's assessment is that the 
restless leg syndrome is not secondary to diabetes.  The 
Veteran's symptoms predate the diagnosis of diabetes for 
several years.  Absent medical evidence that the Veteran's 
restless leg syndrome is proximately due to, the result of, 
or aggravated by, a service-connected disease or injury, 
service connection on a secondary basis is not warranted, and 
the Veteran's claim must be denied.

Conclusion

The Veteran has expressed a belief that his eye condition, 
head tremors, and bilateral restless leg disabilities are 
causally related to his service-connected diabetes mellitus.  
The Board notes that the Veteran can attest to factual 
matters of which he has first-hand knowledge.  However, the 
Veteran has not been shown to possess the requisite skills 
necessary to be capable of making competent etiological 
opinions.  Thus, his statements do not constitute competent 
medical evidence and lack probative value.  Espiritu, supra.  
The Board has considered the doctrine of reasonable doubt in 
the Veteran's favor, but, as the preponderance of the 
evidence is against his service connection claims, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008). 




ORDER

1.  Entitlement to service connection for an eye disability, 
described as vision problems, to include as secondary to 
diabetes mellitus, is denied.

2.  Entitlement to service connection for a chronic 
disability manifested by head tremors, to include as 
secondary to diabetes mellitus, is denied.

3.  Entitlement to service connection for bilateral restless 
leg syndrome, to include as secondary to diabetes mellitus, 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


